ITEMID: 001-58290
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: GRANDCHAMBER
DATE: 1999
DOCNAME: CASE OF DOUIYEB v. THE NETHERLANDS
IMPORTANCE: 3
CONCLUSION: No violation of Art. 5-1;No violation of Art. 5-4
JUDGES: Elisabeth Palm
TEXT: 8. The applicant is a Moroccan national and was born in 1960. He lives in Amsterdam.
9. On 26 February 1996, in the course of an investigation into offences against public decency following complaints filed with the police, the assistant public prosecutor (hulpofficier van justitie), in accordance with Articles 54 and 55 of the Netherlands Code of Criminal Procedure (Wetboek van Strafvordering, hereinafter “CCP”), issued a warrant for the applicant’s arrest on suspicion of contravening Article 250 ter of the Netherlands Criminal Code (Wetboek van Strafrecht, hereinafter referred to as “CC”), which provision prohibits trafficking in persons (mensenhandel).
10. On the basis of this warrant the police arrested the applicant in his home on the same day at 1.05 p.m. and brought him to the police station. According to the formal police report on this arrest (proces-verbaal van aanhouding) of 26 February 1996, the police officers identified themselves and, upon request of the member of the applicant’s family who answered the door, showed the warrant for the applicant’s arrest when they entered the applicant’s home and arrested him in relation to an offence under Article 250 ter CC. This police report further states that the applicant was provided with a copy of the arrest warrant. The formal police report does not mention at what time the applicant was provided with this copy.
11. On 26 February 1996, at approximately 3 p.m., the applicant was questioned by two police officers. In so far as relevant, the formal police report on this questioning (proces-verbaal van verhoor) states as follows:
(Translation)
“After we had informed the suspect that he was not obliged to answer and also informed him what he was to be questioned about, he stated to us as follows:
‘I understand what I am suspected of. I understand you well. I do not understand for what I have been arrested. I have no statement to make, I want to speak to my lawyer first. I will not sign anything.’
After his statement had been read out to him, he agreed with it, but refused to sign it.”
12. At 3.05 p.m. on 26 February 1996, after the applicant had been brought before the assistant public prosecutor, the latter ordered the applicant’s detention in police custody (inverzekeringstelling) for a maximum of three days.
13. According to the wording of the custody order, the applicant’s custody had been ordered at 3.05 p.m. on suspicion of having contravened Article 250 CC. The relevant legal qualification was stated to be “living off immoral earnings” (koppelarij). The custody order further stated that the applicant and his lawyer had been provided with a copy of the custody order without delay (onverwijld). The custody order does not contain an indication as to the exact time the applicant and his lawyer were provided with a copy of this order.
14. On the cover page of the police investigation file and in the formal police report on the investigation in the present case, both dated 26 February 1996, it is recorded that the applicant, together with another person, was suspected of contravening Article 250 ter CC.
15. On 27 February 1996 the applicant was brought before the investigating judge (rechter-commissaris) in order to be heard and on the prosecution’s request to order the applicant’s detention on remand (inbewaringstelling), which written request was based on Article 250 ter CC and referred to the offence set out therein. During this hearing, the applicant was assisted by his lawyer.
16. The applicant denied the suspicions against him, explaining:
(Translation)
“I only run errands for the girls. I know girls from the Czech Republic, Lithuania, Russia and the Netherlands. I pick them up with the car and bring them home. I do so at their own request. I earn about 50 guilders per day with that [activity].”
In response to the public prosecutor’s demand, the applicant stated:
(Translation)
“Everything is falling apart on me, my marriage and my children. If my family becomes aware that I am involved in trafficking in women, they will kill me.”
17. The applicant’s lawyer submitted that the applicant had been placed in police custody on suspicion of contravening Article 250 CC, for which offence police custody cannot be ordered. He demanded the applicant’s immediate release.
18. According to the minutes of this hearing, the investigating judge ordered the applicant’s detention on remand, holding:
(Translation)
“I, investigating judge, inform the suspect, as I do not find the police custody unlawful, that as to the submissions – however well-founded in fact they may be – regard must be had to the nature of the infringed rule(s), the interest protected by such rule(s), the degree to which this interest may be considered as having been harmed and the relevant interests of society.”
19. The written order for the applicant’s detention on remand (bevel tot bewaring) issued by the investigating judge, in so far as relevant, reads:
(Translation)
“… as it is plausible that the suspect is to a considerable extent involved in trafficking in persons; that the pre-trial detention is in all reasonability necessary to … reveal the truth as [the] suspect denies [the offence] and (a) further witness(es) need(s) to be heard;
NOTING the contents of … Article(s) 250 ter Criminal Code/1/2;
ISSUES an order for detention on remand against [the] suspect for a period of ten days…”
20. Following the prosecution’s request for the applicant’s further detention on remand (gevangenhouding), the Regional Court (Arrondissementsrechtbank) of Amsterdam, after having heard the applicant and after having noted the grounds on which the applicant’s detention on remand had been ordered and having found these grounds still to be pertinent, on 5 March 1996 ordered the applicant’s further detention on remand for a period of thirty days. On 6 March 1996, the applicant was released for lack of space for further detainees in any remand centre.
21. By a judgment of 30 August 1996, the Regional Court of Amsterdam acquitted the applicant of the charges brought against him under Article 250 ter CC. On the same day, in a different set of proceedings concerning unrelated facts, the Regional Court of Amsterdam convicted him of unlawful possession of a firearm and sentenced him to six weeks’ imprisonment.
22. On 14 November 1996, the applicant filed a request under Article 89 CCP for compensation in respect of damage sustained on account of the time spent in pre-trial detention on suspicion of committing the offences of which he had been acquitted. Instead of seeking pecuniary compensation, the applicant requested the Regional Court to order the deduction of the time he had spent in pre-trial detention from the six weeks’ imprisonment to which he had been sentenced in the other set of criminal proceedings.
23. In its decision of 25 April 1997, the Regional Court noted that the applicant had been taken into police custody on 26 February 1996 on suspicion of committing an offence under Article 250 ter CC, that on 27 February 1996 the investigating judge had ordered the applicant’s detention on remand and that he had been released for lack of space on 6 March 1996. Pursuant to Article 27 § 2 CC and Article 90 § 4 CCP, the Regional Court ordered that ten days be deducted from the six weeks’ imprisonment imposed for the other offence (see paragraph 21 above). As to the remaining 32 days, the applicant has successfully sought a royal pardon, these 32 days having been commuted to 69 hours’ community work.
24. According to Article 54 CCP, a public prosecutor is competent to order the arrest of a person suspected of having committed a criminal offence in respect of which pre-trial detention (voorlopige hechtenis) may be ordered.
25. Pursuant to Article 57 CCP, a public prosecutor or assistant public prosecutor is competent to order a person’s detention in police custody, after having seen and heard that person, who is entitled to be assisted by a lawyer.
26. According to Article 58 CCP, a custody order can only be issued in respect of punishable offences for which pre-trial detention may be ordered. A custody order is only valid for a maximum of three days and may be prolonged once for a maximum period of three days. No appeal lies against a custody order.
27. Article 59a CCP requires that no later than three days and fifteen hours after being arrested, a suspect must be brought before an investigating judge in order to be heard. On that occasion the suspect may request the investigating judge, in accordance with Article 59a § 4 CCP, to order his or her release. Where the investigating judge finds the order for detention in police custody (inverzekeringstelling) unlawful, the suspect’s immediate release must be ordered (Article 59a § 5 CCP).
28. In order to prolong the detention of a suspect, the public prosecutor can request the investigation judge for a remand order (inbewaringstelling) under Article 63 CCP. Pursuant to Article 64 § 1 CCP this remand order is valid for a period of maximum ten days.
29. Although no direct appeal lies against a remand order, a person whose detention on remand has been ordered can, in accordance with Article 69 § 1 CCP, apply to the Regional Court for an order lifting the pre-trial detention (opheffing voorlopige hechtenis). Under Article 87 § 2 CCP, an appeal against a rejection by the Regional Court of a first request to lift pre-trial detention may be lodged with the Court of Appeal (Gerechtshof).
30. In order to prolong the detention of a suspect whose remand has been ordered by the investigation judge, the public prosecutor can request the Regional Court for an order for further detention on remand (gevangenhouding). Pursuant to Article 66 CCP this order is valid for a period of maximum thirty days. Under Article 71 CCP, an appeal against an order for further detention on remand lies with the Court of Appeal.
31. According to the established case-law of the Supreme Court (Hoge Raad), procedural defects occurring in respect of previous orders for pre-trial detention do not constitute independent grounds for dismissing an application for a subsequent category of pre-trial detention. A judge must examine for each category separately whether all conditions are fulfilled (see HR (Hoge Raad), 4 March 1975, NJ (Nederlandse Jurisprudentie), 1975, no. 241; HR, 10 November 1981, NJ 1982, no. 45; and HR, 7 October 1988, NJ 1989, no. 510). However, in deciding requests under Article 69 CCP, a judge may take procedural defects into consideration as a relevant factor (see HR, 16 March 1990, NJ 1990, no. 500).
32. Article 67 CCP reads as follows:
“1. An order for pre-trial detention can be issued in case of suspicion of:
(a) an offence which, according to the law, carries a punishment of imprisonment of four years or more;
(b) one of the offences defined in Articles 132, 250 bis, 285 § 1, 318, 321, 326, 326a, 326c, 395 and 417 bis of the Criminal Code;
(c) the misdemeanour described in Article 432, under 3°, of the Criminal Code;
(d) one of the offences defined in:
– Article 175 § 2 of the Road Traffic Act 1994;
– Article 27 § 2 of the Act on Extraordinary Competences of Civilian Authorities;
– Articles 52, 53 § 1 and 54 of the Act on Conscientious Objections to Military Service;
– Article 31 of the Act on Games of Chance;
– Article 11 § 2 of the Opium Act;
– Article 46 of the Stockbroking Control Act;
– Article 31 §§ 1 and 2 of the Act on Arms and Ammunition.
2. The order can further be issued if no permanent address or place of residence of the suspect in the Netherlands can be established and he is suspected of an offence within the jurisdiction of the courts and which, according to the law, is punishable by imprisonment.
3. The previous paragraphs are only applied when it appears from the facts or circumstances that there are serious indications against the suspect.”
(“1. Een bevel tot voorlopige hechtenis kan worden gegeven in geval van verdenking van:
a. een misdrijf waarop naar de wettelijke omschrijving een gevangenisstraf van vier jaren of meer is gesteld;
b. een der misdrijven omschreven in de artikelen 132, 250 bis, 285, eerste lid, 318, 321, 326, 326a, 326c, 395 en 417 bis van het Wetboek van Strafrecht;
c. de overtreding omschreven in artikel 432, onder 3°, van het Wetboek van Strafvordering;
d. een der misdrijven omschreven in:
– artikel 175, tweede lid, van de Wegenverkeerswet 1994;
– artikel 27, tweede lid, van de Wet buitengewone bevoegdheden burgerlijk gezag;
– de artikelen 52, 53, eerste lid, en 54 van de Wet gewetensbezwaren militaire dienst;
– artikel 31 van de Wet op de kansspelen;
– artikel 11, tweede lid, van de Opiumwet;
– artikel 46 van de Wet toezicht effectenverkeer 1995;
– artikel 31, eerste en tweede lid, van de Wet wapens en munitie.
2. Het bevel kan voorts worden gegeven indien geen vaste woon- of verblijfplaats in Nederland van de verdachte kan worden vastgesteld en hij verdacht wordt van een misdrijf waarvan de rechtbanken kennis nemen en waarop, naar de wettelijke omschrijving, gevangenisstraf is gesteld.
3. De voorgaande leden van dit artikel vinden alleen toepassing wanneer uit feiten of omstandigheden blijkt van ernstige bezwaren tegen de verdachte.”)
33. Article 250 CC provides as follows:
“1. The following persons shall be punished:
1° any person who intentionally causes or encourages his minor child, foster child or adopted child, his ward, a minor entrusted to him for care, education or supervision, or a servant or subordinate who is a minor, to commit an indecent act with another person, shall be liable to a term of imprisonment not exceeding four years or a fourth-category fine.
2° any person who intentionally causes or encourages a minor who he knows to be or may reasonably be expected to know to be a minor to commit an indecent act with another person, other than in the cases defined under 1°, shall be liable to a term of imprisonment not exceeding three years or a fourth-category fine.
2. If the offender has made a profession or habit of committing the indictable offence, the terms of imprisonment may be increased by one third.”
(“1. Wordt gestraft:
1° met gevangenisstraf van ten hoogste vier jaren of geldboete van de vierde categorie, hij die het plegen van ontucht door zijn minderjarig kind, stiefkind of pleegkind, zijn pupil, een aan zorg, opleiding of waakzaamheid toevertrouwde minderjarige or zijn minderjarige bediende of ondergeschikte met een derde opzettelijk teweegbrengt of bevordert.
2° met gevangenisstraf van ten hoogste drie jaren of een geldboete van de vierde categorie, hij die, buiten de gevallen genoemd onder 1°, het plegen van ontucht door een minderjarige wiens minderjarigheid hij kent of redelijkerwijs moet vermoeden, met een derde opzettelijk teweeg brengt of bevordert.
2. Indien de schuldige van het plegen van het misdrijf een gewoonte maakt, kunnen de gevangenisstraffen met een derde worden verhoogd.”)
34. Article 250 ter CC states as follows:
“1. The following persons commit be the offence of trafficking in persons and are liable to a punishment of six years’ imprisonment or a fifth-category fine:
1° any person who induces another person to engage in prostitution by means of violence or any other physical action or by means of threats of violence or of any other physical action or by misusing authority or influence derived from the actual state of affairs, or by means of deception, or who under any of these circumstances undertakes any action which he or she knows or may reasonably be expected to know will lead to the other person becoming engaged in prostitution;
2° any person who recruits, takes with him or abducts any person with a view to inducing the latter to engage in prostitution in another country;
3° any person who induces another person to engage in prostitution, or who, as regards this other person, undertakes any action which he or she knows or may reasonably be expected to know will lead to the other person becoming engaged in prostitution, if the other person is a minor.
2. The penalty for the following offences shall be eight years’ imprisonment or a fifth-category fine:
1° trafficking in persons, committed by two or more persons acting in concert;
2° trafficking in persons, where the victim is aged less than sixteen years;
3° trafficking in persons, if violence or any other physical action referred to in paragraph 1 results in serious bodily harm.
3. Trafficking in persons, committed by two or more persons acting in concert, under circumstances set out in paragraph 2 under 2° or 3°, shall be punishable by ten years’ imprisonment or a fifth-category fine.”
(“1. Als schuldig aan mensenhandel wordt gestraft met gevangenisstraf van zes jaren of geldboete van de vijfde categorie:
1° degene die een ander door geweld of een andere feitelijkheid of door bedreiging met geweld of een andere feitelijkheid dan wel door misbruik van uit feitelijke verhoudingen voortvloeiend overwicht of door misleiding tot prostitutie brengt, dan wel onder voornoemde omstandigheden enige handeling onderneemt waarvan hij of zij weet of redelijkerwijs moet vermoeden dat die ander daardoor in de prostitutie belandt;
2° degene die een persoon aanwerft, medeneemt of ontvoert met het oogmerk die persoon in een ander land in de prostitutie te brengen;
3° degene die een ander tot prostitutie brengt, dan wel ten aanzien van een ander enige handeling onderneemt waarvan hij of zij weet of redelijkerwijs moet vermoeden dat die ander daardoor in de prostitutie belandt, indien die ander minderjarig is.
2. Met gevangenisstraf van acht jaren of een geldboete van de vijfde categorie wordt gestraft:
1° mensenhandel door twee of meer verenigde personen;
2° mensenhandel ten aanzien van een persoon die de leeftijd van zestien jaren nog niet heeft bereikt;
3° mensenhandel, indien geweld of een andere feitelijkheid als bedoeld in het eerste lid, zwaar lichamelijk letsel ten gevolge heeft.
3. Mensenhandel door twee of meer verenigde personen onder de omstandigheden, bedoeld in het tweede lid onder 2° or 3°, wordt gestraft met gevangenisstraf van tien jaren of geldboete van de vijfde categorie.”)
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
5-4
